Citation Nr: 0603803	
Decision Date: 02/09/06    Archive Date: 02/22/06

DOCKET NO.  03-30 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Whether new and material evidence has been presented to 
reopen a claim for service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

H. E. Costas, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1969 to May 
1972.  The veteran served with Army National Guard of South 
Carolina from July 1972 to July 1977.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from March 2003 and April 2003 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina.

In September 2005, the veteran presented testimony before the 
undersigned Veterans Law Judge. At that time, it was agreed 
that the sole issue before the Board was whether new and 
material evidence has been presented to reopen a claim for 
service connection for schizophrenia.

The issue of entitlement to service connection for 
schizophrenia is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an October 1979 rating decision, the RO denied the 
claim of entitlement to service connection for schizophrenia; 
the veteran did not appeal the decision within the applicable 
time period.

2.  The veteran attempted to reopen his claim for service 
connection on several occasions and in June 1987, July 1988, 
and November 2001 rating decisions the RO held that new and 
material evidence had not been submitted to reopen the claim 
for service connection for schizophrenia.  The veteran did 
not appeal any of the aforementioned rating actions.

3.  The evidence added to the record since the November 2001 
rating decision is not cumulative or redundant of evidence 
previously on file at the time of the last denial and raises 
a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1. The October 1979, June 1987, July 1988, and November 2001 
rating decisions are final.  38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. § 20.1103 (2005).

2.  New and material evidence has been received to reopen the 
claim of service connection for schizophrenia.  38 U.S.C.A. 
§§ 5107, 5108 (West 2002); 38 C.F.R.   § 3.156 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties under the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are 
assessed before the merits of the appeal.  

Of record is an August 2003 letter that notified the veteran 
of any information and evidence needed to substantiate and 
complete the claim.  38 U.S.C.A. § 5103(a);   38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The letter provided the substantive standard to 
validate that type of claim.  Additionally, VA indicated 
which portion of that information should be provided by the 
claimant, and which portion VA will try to obtain on the 
claimant's behalf.  In addition, the letter instructed the 
claimant to identify any additional evidence or information 
pertinent to the claim.  

The United States Court of Appeals for Veteran Claims (Court) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), continued 
to recognize that typically a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In a case, however, 
where a claim was pending before VCAA enactment, the Court 
"specifically recognizes where . . . notice was not mandated 
at the time of the initial AOJ decision, the AOJ did not err 
in not providing such notice specifically complying with 
section 5103(a) / § 3.159(b)(1) because an initial AOJ 
adjudication had already occurred."  Id. at 120.  The Court 
held that in such a circumstance the veteran still retained 
the right to VCAA content-complying notice and proper 
subsequent VA process.  Id.   In this case, an application 
was received in November 2002.   Thereafter, the RO provided 
notice in August 2003.  Additionally, the veteran was 
generally advised to submit any additional evidence that 
pertained to the claim.  Id. at 121.  Therefore, for the 
circumstances of this case, the requirements of Pelegrini 
regarding the timing and content of a VCAA notice have been 
fulfilled.  

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 
38 C.F.R. § 3.159(c), which includes obtaining a medical 
examination when such is necessary to make a decision on the 
claim.  In terms of obtaining records, VA fulfilled its duty 
to assist by obtaining service medical records; private 
treatment records from Newberry Mental Health Clinic, South 
Carolina Department of Mental Health, Lina Jenness-
McClelland, Ph.D., Michael S. Bernedo, M.D.; Social Security 
Administration records; and a VA examination report dated in 
August 2005.  

Further VA examination is not necessary because the most 
recent examination report of record is sufficient and 
complete for the purposes of making a decision on the pending 
claim.  See Green (Victor) v. Derwinski, 1 Vet. App. 121, 
123-243 (1991).  

For all the foregoing reasons, VA fulfilled its duties to the 
appellant for this appeal.




Laws and Regulations

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1131.  
Such a determination requires a finding of a current 
disability that is related to an injury or disease incurred 
in service.  Watson v. Brown, 4 Vet. App. 309 (1993); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service 
connection may be established under the provisions of 38 
C.F.R. § 3.303(b) when the evidence, regardless of its date, 
shows that a veteran had a chronic condition in service or 
during the applicable presumptive period.  Service connection 
also may be granted for any disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d). 

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R.       § 3.156(a).  The Court of Appeals for Veterans 
Claims (Court) has held that, when "new and material 
evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

Regulations adopted by VA implementing VCAA include changes 
to the standard for determining new and material evidence 
under 38 C.F.R. § 3.156(a), and provide for limited 
assistance to claimants seeking to reopen previously denied 
claims.  The revised regulation applies to any claim to 
reopen received on or after August 29, 2001.  See 66 Fed. 
Reg. 45,620 (August 29, 2001).  As this claim to reopen was 
received after that date, the revised regulation is 
applicable.

38 C.F.R. § 3.156(a) was revised to redefine new evidence as 
existing evidence not previously submitted to agency decision 
makers.  Material evidence is redefined as existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate a claim.  New and material evidence must not be 
cumulative or redundant of evidence previously on file at the 
time of the last denial and must raise a reasonable 
possibility of substantiating the claim.

Analysis

The veteran's initial claim for service connection for 
schizophrenia was received in September 1979.  At that time, 
the medical evidence of record included the veteran's service 
medical records and VA treatment records.  The veteran's 
service medical records were silent as to a diagnosis or 
treatment for schizophrenia or symptomatology associated with 
a mental disorder.  VA treatment records demonstrated 
hospitalization from September 1977 to November 1977, due to 
bizarre behavior, paranoia, and other delusional ideas.  The 
veteran was diagnosed as having schizophrenia, paranoid, in 
fair remission.  

In October 1979, the RO held that service connection was not 
warranted for schizophrenia, paranoid.  The RO reasoned that 
the veteran's schizophrenia was not diagnosed during military 
service or within the presumptive period following discharge.  
The first indication of a psychiatric disorder was more than 
five years after the veteran's discharge from service.  The 
veteran was notified of the October 1979 rating action; 
however, he did not initiate an appeal.

Since the initial denial of entitlement to service connection 
for schizophrenia the veteran has attempted to reopen his 
claim on several occasions.  In June 1987, July 1988, and 
November 2001 rating decisions, the RO held that new and 
material evidence had not been submitted to reopen the 
veteran's claim.  The veteran did not initiate appeals with 
respect to any of the aforementioned rating decisions.

The October 1979, June 1987, July 1988, and November 2001 
rating decisions are final and are not subject to revision on 
the same factual basis.  See 38 U.S.C.A.       § 7105 (West 
2002).  In order to reopen this claim, the appellant must 
present or secure new and material evidence with respect to 
the claim.  See 38 U.S.C.A.          § 5108; 38 C.F.R. § 
3.156(a).

Evidence of record at the time of the November 2001 rating 
decision consisted in part of the veteran's service medical 
records; VA treatment records from September 1977 to 
September 1979; Newberry Mental Health Clinic reports from 
March 1985 to June 1988; and treatment records from the South 
Carolina Department of Mental Health.  The veteran's service 
medical records were negative for treatment or complaints of 
a mental disorder.   Additionally, post-service medical 
records failed to show evidence of mental disorder within the 
one-year period following the veteran's separation from 
service.  VA treatment records did not reveal a diagnosis of 
schizophrenia until the veteran was hospitalized in September 
1977, more than five years after his discharge from service.  
It is acknowledged than an April  2001 medical officer's 
statement noted that the veteran's disorder had existed for 
more than 20 years; however, there was no indication as to 
the actual onset date of the veteran's psychiatric disorder 
nor was there any indication as to a nexus to service.  

Based on a thorough review of the record, the Board finds 
that the appellant has submitted new and material evidence 
since the November 2001 rating decision as the additional 
evidence raises a reasonable possibility of substantiating 
the claim under the controlling law.

The evidence submitted after the November 2001 rating 
decision includes treatment records from VA from May 2001 to 
April 2005; South Carolina Department of Mental Health from 
January 1982 to May 2001; Newberry Mental Health Clinic from 
May 1976 to February 2002; a in November 1989 hospitalization 
report from Palmetto Richland; Social Security Administration 
records; an August 2005 VA examination report; statements 
from private treatment providers; and a September 2005 
hearing transcript.  

The Board finds that these reports are new, in that they were 
not previously of record. Further, the report of the August 
2005 VA examination indicates that the examiner, a VA 
psychologist, was of the opinion that the veteran has PTSD as 
a direct result of his service in Vietnam and schizophrenia 
which also developed as a result of in service stress. 

These medical opinions alleging an etiological relationship 
between the veteran's schizophrenia and PTSD service are not 
be cumulative or redundant of evidence previously on file at 
the time of the last denial and raise a reasonable 
possibility of substantiating the claim. Accordingly, as new 
and material evidence has been submitted, the claim for 
service connection for schizophrenia is reopened. 38 U.S.C.A. 
§§ 5107, 5108; 38 C.F.R.   § 3.156.





ORDER

New and material evidence having been submitted, the 
application to reopen a claim for service connection for 
schizophrenia is granted.


REMAND

As noted above, a VA psychologist in August 2005 expressed 
the opinion that the veteran has PTSD as a direct result of 
his service in Vietnam and schizophrenia which also developed 
as a result of in service stress. Specific stressors to 
support a diagnosis of PTSD have not been verified and the 
opinion regarding the etiology of schizophrenia is apparently 
not supported by the record. 

Accordingly, as additional development is required prior to a 
final disposition by the Board, the case is REMANDED for the 
following action:

1.  The RO should request that the 
veteran furnish the names and addresses 
of all health care providers who have 
treated him for a psychiatric disorder 
since August 2005.  Following receipt of 
such information, the RO obtain legible 
copies of all available medical records. 
		2.  The RO should contact the veteran 
and afford him 		the opportunity to provide 
additional information 		about the stressful 
events he claims caused his PTSD, 		including 
the dates, unit of assignment at the time 	
	of the claimed stressor, and the names of 
any service 		members who were also 
involved in the claimed 		events.  The RO 
should forward this information, as 		well 
as any additional documents deemed necessary to 
		the U.S. Army and Joint Services 
Records Research 		Center (JSRRC), 7798 
Cissna Road, Suite 101, 		Springfield, 
Virginia 22150-3197 so that it can provide 	
	any information that might corroborate the 
stressors 		claimed by the veteran.  If 
referral to USASCURR or 		other pertinent 
sources is to no avail, the RO should 	
	advise the veteran to submit alternate forms 
of 			evidence to support his claim of 
service connection for 		PTSD.  All attempts 
to obtain the records should be 	
	documented in the claims file.

3.  Following the above, the RO should 
make a specific determination as to 
whether there is credible supporting 
evidence that a claimed in-service 
stressor occurred.  The RO should 
specifically identify the stressor(s) 
corroborated by the record.  

4.  The veteran then should be scheduled 
for a VA examination by a psychiatrist 
for the purposes of determining whether 
he has PTSD as a result of the 
corroborated stressor(s) or schizophrenia 
related to his military experience.  The 
claims folder must be made available to 
the examiner for review in conjunction 
with the examination, and the RO must 
specify for the examiner the in-service 
stressor that it has determined is 
established by the record.  The examiner 
should be asked to provide an opinion as 
to whether it is at least as likely as 
not that the veteran has PTSD due any 
corroborated stressor and/or whether he 
has schizophrenia which had its onset in 
service or is otherwise related to 
service. Reasons and bases for all 
conclusions should be provided.

5.  After the development requested above 
has been completed, the RO should again 
review the record.  If the benefit sought 
on appeal remains denied, the veteran and 
any representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


